Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5 - 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S.  Patent No. 5,759,258 A, (hereafter US’258) in view of JP2013204175A, (hereafter JP’175).

US’258 discloses that the mineral ash is first milled, and then an aqueous slurry is prepared by mixing the mineral ash with an aqueous slurry of calcium hydroxide, which is formed by adding an excess of water to lime. Calcium hydroxide slurry is also known as milk-of-lime, slaked lime or simply slake. A gaseous mixture containing carbon dioxide is bubbled through the slurry, where the calcium hydroxide and carbon dioxide react to form PCC (col. 3, lines 30 - 60).
But it is silent about the fractionating in two fractions, with only the coarse fraction (50 micron-100micron) being used for forming the PCC and  the fraction being ground to exhibit an average particle size of between 10 to 20 micron as claimed.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to fractioning the ash before milling the  particles  to 50-100micron, motivated by the fact that JP’175 discloses that from the viewpoint of pulverization efficiency and the like, the average particle size of the incinerated ash after classification is preferably 50 to 100 μm and the average particle size after pulverization is preferably 0.1 to 10 μm  in consideration of its use as a papermaking filler([0030] and [0023]).
Regarding claims 6 - 7 and 16, US’258 discloses the following constitutes  of  the  mineral ash.

    PNG
    media_image1.png
    123
    478
    media_image1.png
    Greyscale

Regarding claim 8, US’258 discloses that appropriate amounts of at least one calcium, aluminum or titanium compound or mixture therefore, preferably clay, titania, calcium carbonate or other appropriate material can be added to the waste before incineration, to form the appropriate mineral phases during combustion(col. 5,  lines 1-7).

Regarding claim 10, US’258 discloses that mineral pigment fillers that are removed from paper as part of the deinking process. Such fillers are generally part of a complex mixture of wastes comprising mixed pigments (clays, calcium carbonates, titania, etc.), water, cellulose fibers, inks, toners, adhesives, etc (col. 1, lines 5 -11).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S.  Patent No. 5,759,258 A, (hereafter US’258), and JP2013204175A, (hereafter JP’175), further  in  view  of  US20140306369, (hereafter US’369).
The  combined  teaching  of  US’258  and  JP’175  discloses  a  process set  forth  above. But it is silent about using the dispersant as applicants set forth in claim 10.  US’369 discloses that beneficiation is a process whereby useful products are recovered from fly ash. More precisely, beneficiation is a bundle of processes such as separation such  as  magnetic separation, extraction, washing and classifying applied to the fly ash to yield different minerals with various uses([0004] and calim10)
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use magenetic separation method to obtain useful  material(US’369;  [0004] and  claim 10).

Response to Arguments
Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive. 
Applicant argues that JP’175 fails to teach the  claimed  range  of  10-20 micron.

Applicant argues that all of the hydrocarbons (1.e., cellulose) are completely oxidized, there would not be fibers in any suspension or slurry merely made from the product of the combustion process.
 The Examiner respectfully submits that it is known in the art that maximum theoretical reaction completeness is 100%. However,  there  is  no  amount  of  the  cellulose  in  the  claim and  any  amount  larger  than  zero  is  read  on the claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731